﻿It gives me pleasure to express, on behalf of my country and on my own behalf, my wholehearted congratulations upon your election as President of the forty-sixth session of the General Assembly. The strong bonds of brotherhood and close cooperation that exist between Tunisia and the Kingdom of Saudi Arabia make us additionally proud of this appropriate choice, which is an expression of the high regard in which the international community holds your brotherly country, which has done its utmost for cooperation among nations. It is, at the same time, a tribute to your knowledge and wisdom, qualities that will be, God willing, of great assistance to us in attaining positive results during this session.
I am also pleased to join other speakers in extending to your predecessor, Mr. Guido de Marco, our deepest appreciation for his great services and high competence during his presidency of the General Assembly at its forty-fifth session. I should also like to take this opportunity to offer my heartfelt regards and respect to Mr. Javier Peres de Cuallar, who for 10 years has shouldered the responsibility of the Secretariat of the Organisation during one of the most difficult periods ever experienced by the international community. Mow that he is getting ready to bring to completion his task at the head of the world Organisation, Tunisia would like to assure him of its deep appreciation for his important and tireless efforts on behalf of peace and cooperation among nations.
We also welcome the new Members of our Organization: the Marshall Islands, the Federated States of Micronesia, the Republic of Korea, the Democratic People's Republic of Korea, and the Republics of Estonia, Lithuania and Latvia. Tunisia views the accession to the membership of the United Nations by the three Baltic Republics as yet another indication of the profound changes that have taken place in the Soviet Union on the basis of respect for the right of peoples to self-determination and adherence to international legality. Such changes could have never taken place were it not for the policy of perestroika pursued by President Mikhail Gorbachev since he assumed the highest post in his country. We are convinced that the Soviet Union will continue to play its constructive role in the service of peace and security in the world.
On the threshold of a new century, the international community is entering upon a delicate and difficult phase characterized principally by the painstaking search for ways and means of establishing a new and more equitable world order in which will prevail the lofty values of solidarity among human beings and stability, peace and security for mankind in keeping with the principles of equality and justice. Tunisia, being a peace-loving country that is devoted to the United Nations Charter and its principles and a country that upholds the right of all peoples to live in dignity, has always done its utmost to implement those noble principles both at the national and international levels. I should like to inform the Assembly of some of Tunisia's contributions in this connection since the last session of the General Assembly.
At the national level, Tunisia has continued to strengthen its achievements in building a new society in which human rights will be protected, the principles of freedom, democracy and political plurality will flourish, and the rule of law will prevail. Having become aware early on of the demands of our times, and determined to meet those demands, since the changes that took place on 7 November 1987 Tunisia has declared its commitment to human rights and fundamental freedoms. It has undertaken to create the conditions necessary to protect those rights. President Ben Ali's decision in January 1991 to establish the High Commission on Human Rights and Fundamental Freedoms was further confirmation of our firm commitment in that regard.
We would like to emphasize from this rostrum that this democratic policy is a key change in my country. Without any reservations, Tunisia has ratified the United Nations Convention against torture and was honoured to be chosen to host the Arab Institute for Human Rights. We have also authorized Amnesty International to open an office in Tunisia. Tunisia, which has always condemned all forms of discrimination on the basis of race, faith or gender, and which is a signatory of various United Nations conventions relating to human rights, wishes at this time to reaffirm its determination to work tirelessly in order to enrich its legislation and strengthen its institutions concerned with the protection of the citizen's rights and freedoms in every field.
We would like to reaffirm in this connection that our country, which aspires after an open and tolerant society, unambiguously rejects extremism in every shape and form, as we believe that extremism and its attendant bigotries and violence are the worst enemies of human rights, including the right to a secure life and freedom of thought. He sincerely hope that the international community will take note of this, so that we may fight together against this dangerous phenomenon which threatens the very stability of our societies and which finds support and encouragement from certain parties. The international community must militate against such criminal activities.
While progress in any society hinges upon the level of that society's internal stability and peace, we believe that it equally depends on the external environment in international relations as a whole. Hence Tunisia, which strives to ensure social peace and stability so that it may be able to mobilize its resources for its own development, gives a very high priority to the establishment of world peace.
This became obvious in Tunisia's position vis-à-vis the Gulf crisis. While it supported Security Council resolutions and implemented them in full - despite their serious and ongoing negative impact on our economy - it did its utmost to avoid the war and subsequently to end it. We would like to express our deep regret at the crisis, and we hope that the international community will work together in order to eliminate the remaining effects of the war so that stability and peace might be restored in the area on the basis of full respect for international legality.
In this respect, while affirming our unswerving devotion to international legality and our continuing support for the role of the United Nations in solving world problems, we call upon the international community to take cognisance, for strictly humanitarian reasons, of the suffering of large sectors of the Iraqi people, particularly new-born infants and the elderly, who are adversely affected and suffer under nourishment and a lack of basic health care.
The same humanitarian considerations, as well as our sincere desire to look beyond this painful past, make us follow closely the question of the Kuwaiti prisoners in Iraq. We strongly hope that this question will be solved in a way that would ensure the return of those prisoners to their families as soon as possible, thus allowing the Iraqi and Kuwaiti peoples to open a new era in their relations based on good-neighbourliness and a forward-looking attitude characterized by trust, peace and brotherhood. Tunisia, which has supported United Nations peace efforts in various parts of the world by contributing troops to the United Nations missions to the Congo in the 1960s and, more recently, to Namibia, wishes today to reaffirm its commitment to Arab and international efforts to re-establish peace and stability in the Gulf and in all other areas of tension in the world.
My country's devotion to peace is seen also in our ongoing efforts to contribute to the resolution of the Palestinian problem, which remains the core issue in the Middle East conflict. As we firmly support the right of Palestinians freely to make their own decisions, we have encouraged the approach of the Palestine Liberation Organisation (PLO) since its declaration of the State of Palestine in 1988, an approach that relies on negotiations as a means of resolving the Palestinian problem.
My country, which hosted the beginnings of the Palestinian-United States dialogue and worked for its success, welcomes today United States and international efforts to convene a peace conference in the Middle East and the positive attitude of the Palestine National Council towards that conference. We reaffirm our readiness to participate in the peace process in the framework of the efforts of the Arab Maghreb Union countries, in such a way as to strengthen our Palestinian brothers and help preserve legitimate Palestinian and Arab rights.
In this respect, we do hope to witness a clearer and more firm determination on the part of the international community to impose peace on all those who create obstacles to peace. While we draw attention to the dangerous consequences of allowing Israel to continue to defy General Assembly and Security Council resolutions on this issue, to pursue its violent acts of repression against the civilian population and to continue its colonization policies aimed at imposing a fait accompli, we wish to state that it is our conviction that there can be no just, lasting and comprehensive peace in the Middle East unless all parties concerned, including the legitimate representatives of the Palestinian people, participate in the peace process and unless the goal of the process is to recognise all legitimate Palestinian rights and to secure Israel's withdrawal from the occupied territories, including the Holy City of Al-Quds.
There is no doubt that a major prerequisite of success in Middle East peace efforts is confidence-building among all parties concerned, both before and during the negotiations. We believe, therefore, that the international community should demand that Israel adopt an approach that bespeaks a real desire to go ahead with the peace process, instead of persisting in acts that further complicate a peace process which calls for responsible behaviour, not arrogance and rejection.
In that context, the policy of settlements in the occupied Arab territories, including Al-Quds, a policy Israel relentlessly pursues and even accelerates, is an obstacle to real, equitable peace. The international community should wonder whether Israel's desire for peace is genuine. If Israel wants to demonstrate such a genuine will for peace, it should end its policy of settlements, deportations and repression. That would make mutual trust possible among the parties to the conflict, which could help create a new relationship between Arabs and Israelis. That could, in turn, lead to a new stance on the boycott question, and could accelerate the peace process among all parties concerned.
A just and lasting solution to the question of Palestine and the Arab-Israeli conflict places a heavy burden of responsibility on the United
Nations. We are sure the Organisation can shoulder that burden, thereby strengthening its position, increasing its credibility and convincing all Members that United Nations decisions must be implemented. Success in this would undoubtedly enhance the Organisation's effectiveness in dealing with other pending issues such as those relating to Cyprus, southern Lebanon, Kashmir and Cambodia, both through ongoing United Nations efforts and through the endeavours of humanitarian organisations whose purpose is to alleviate the suffering of people in those areas.
In that context, we express our satisfaction at the positive developments taking place in various crisis areas, where dialogue and reconciliation are prevailing over violence and anarchy.
We are pleased at the great progress made by brotherly Lebanon towards national unity and stability thanks to the implementation of the Taif agreement, which saved the country from a perilous situation. We wish the Lebanese State full success in building a new peaceful, independent and prosperous Lebanon.
We also support attempts to restore harmony and understanding in Yugoslavia, a friendly country with which we have longstanding relations of cooperation and mutual respect.
We welcome progress towards solving the Cambodian problem. The agreement signed last July at Beijing opens new prospects for restoring peace in the area and for creating a climate of reconciliation and understanding among all Cambodians. This gives them the chance to build a new independent and democratic Cambodia free from foreign intervention. We take this opportunity to convey our friendly greetings to the delegation present in this Hall representing the Supreme National Council of Cambodia, and to its Chairman, Prince Norodom Sihanouk.
Turning to Afghanistan, my delegation hopes that the Secretary-General's five-point plan of May 1991 will put an end to the suffering of the Afghan people, especially since the agreement has been accepted by all the parties concerned in that country. We believe the talks that began on the basis of that plan should continue with support from the international community in order speedily to reach a final solution to this long-standing problem. In that connection, we welcome the joint decision by the Soviet Union and the United States of America to halt all deliveries of weapons to the parties to the conflict. That constitutes a decisive step forward that will unquestionably help stop the bloodshed. The positive decision I have just mentioned reminds us once again of the essential role disarmament could play in reducing tension in many parts of the world.
The armed conflicts witnessed in the Gulf area and the Middle East and the persistence of unresolved problems show that peace and security are still threatened, and that in searching for a better future today's world must consider disarmament as one of its main objectives until a real reduction of all kinds of arms is achieved. Tunisia, which has always striven to make the Mediterranean a lake of peace and cooperation, notes with interest the efforts made here to achieve disarmament in the Middle East. We hope that such efforts will be carried out in a spirit of justice, and that they will cover all countries of the region and all types of armaments, in order to avoid aggravating the present imbalance, and will thus contribute to the ongoing disarmament process which has started to achieve some encouraging successes in other parts of the world. Indeed, we have witnessed a number of positive steps taken in that direction in the span of one year.
We welcome the important decision announced by President Bush on 27 September on reducing various types of short-range nuclear weapons and other weapons currently deployed on land, at sea and in the air. We hope that this decision will be followed by similar measures by the other nuclear Powers. Moreover, multilateral negotiations on chemical weapons are about to be concluded, and a number of countries have expressed their readiness to become parties to the Non-Proliferation Treaty on nuclear weapons.
We also note with satisfaction positive signs in the reduction of defence budgets in favour of development and the environment, as well as the destruction of some existing weapons and the setting up of an effective mechanism for monitoring and on-the-spot inspection.
While these developments are undoubtedly positive, we must all recognise that the gap between resources spent on armaments and those used for development Is still extremely wide and that the existence of huge arsenals all over the world remains a cause of deep concern. That is why we find it useful to consider the proposal for establishing, under the authority of the United Nations, a system for control of the proliferation, production and transfer of all types of weapons.
The establishment of world peace, as well as the strengthening of peace, security and stability the world over, is certainly a necessary condition for the progress and prosperity of mankind. But in our view this would not be enough. There must also be real cooperation between countries, especially at the regional level. Tunisia has been in the forefront of those contributing to this by helping establish the Arab Maghreb Union and ensuring its joint progress towards the attainment of our development expectations.
The last session of the Presidential Council, consisting of Heads of State of members of the Union, which took place in Casablanca, offered our five countries the opportunity to reaffirm their determination to pursue their integration efforts in all fields. The main outcome of the session was the establishment of the institutions of the Union as well as the adoption of a number of important decisions which will undoubtedly contribute to the promotion of cooperation between members of the Union and their neighbours.
Since its inception, the Arab Maghreb Union has given high priority to dialogue with the European Economic Community as a whole and with the four European countries situated on the western shore of the Mediterranean. Our objective in doing so is to establish a new form of relations between Europe and the Maghreb which will contribute to the strengthening of peace, security and cooperation in the Mediterranean area as a whole. Tunisia, which will host the summit of the group of nine western Mediterranean countries, scheduled for early next year, is committed to pursue, along with its partners in the Maghreb and Europe, its efforts to ensure the success of this promising dialogue and to contribute to the promotion of North-South cooperation.
Tunisia, which has always wanted to strengthen the Arab role on the international scene, was honoured to host the Arab League for more than 10 years, during which it put at its disposal all possible facilities, allowing it to strengthen its institutions, improve its procedures and efficiency and gain more international credibility. The same sense of responsibility made us respond to the wish of the Arab world - expressed at a time when Arab and world conditions were going through a difficult period - to relocate the League's headquarters from Tunis to Cairo.
Today we cannot but express our satisfaction that this great Arab institution was able - thanks to the collective will of Arab leadership - to overcome the effects of the painful Gulf crisis. Tunisia is working hard to resume Arab collective efforts based on confidence, mutual respect and brotherly cooperation, to further the cause of peace, security and stability in the Arab world and the world at large.
The Gulf crisis, with its effects on the Muslim Umma, showed that this group of countries is able to stand up and preserve its unity, thanks to the real political will of Muslim leaders and the hard work done by the Secretary-General of the Organization of the Islamic Conference, efforts which he is continuing in order to build new confidence and open up real possibilities for a new start in collective Muslim action. We hope that the coming summit of Muslim countries in Dakar will offer an opportunity for reconciliation and give further impetus to relations between Muslim countries in this important phase of international relations.
Tunisia views with satisfaction the progress made in Africa in seeking solutions to bilateral conflicts, which have been a source of concern to us all. These problems include the question of Western Sahara, which we follow with special attention because of its bearing on security in the Maghreb region and on the future of the Arab Maghreb Onion. We are optimistic that a settlement to this problem will be found. Such a settlement will strengthen peace and security in our region and promote cooperation and complementarity between nations in the Maghreb.
As for South Africa, Tunisia, like all other countries, welcomes the abrogation of the apartheid laws. This important development could not have taken place without the international pressure and the economic boycott measures taken against Pretoria. However, it is even more important that this step should be crystallized and made effective in such a way that it becomes felt in everyday life, especially on the political level.
We take pride in the launching of the African Economic Community at the last African Summit held in Abuja.
We are hopeful that this new and all-embracing framework of South-South cooperation would make it possible for African countries to achieve economic integration in the interest of all our peoples. This would also contribute to consolidating the foundations of justice, solidarity and equality, the two pillars upon which the new international order must rest.
Tunisia, which deeply believes in the importance of international cooperation, is convinced that the strengthening of the role of the United Nations in the international arena requires a parallel strengthening of its role in promoting multilateral economic cooperation. In today's increasingly interdependent world the United Nations must effectively participate in promoting comprehensive and equitable development. The Organization must also intensify constructive consultation on such important matters as customs barriers, indebtedness, the negative transfer of resources and the restrictions imposed on free trade among nations.
In this connection, we believe that the present tendency of solving economic problems on a bilateral basis must not take precedence over the multilateral approach. In this context, Tunisia welcomes the commitment recently made in London by the group of the seven most-industrialized countries to promote the establishment of a world order in which development will be a responsibility shared by all countries of the world.
While changes that are taking place in Eastern and Central Europe have led to the crumbling of the walls and the eradication of obstacles between East and West, they have also thrown into bold relief the differences that exist between rich, industrialized countries, on the one hand, and the impoverished developing world, on the other. It would be regrettable indeed were the attention of the international community to be focused solely on the building of bridges of cooperation between East and West. Developing countries, in general, and the countries of Africa, in particular, are well aware of the importance of the changes now taking place in the world economic situation and are fully conscious of their national responsibilities in this context. That is why Tunisia has taken it upon itself, since 7 November 1987, to enhance its credibility vis-à-vis its trading partners, through a series of measures aimed at readjusting its economic and social life. This is an objective we are determined to achieve through the optimum utilization of our disposable resources. Despite the reduction in our external financial resources and the adverse effects of the Gulf crisis, Tunisia is working hard to mobilise all its resources to enhance its economic capabilities. In so doing, it is trying to involve all sectors of society in the development process, with a view to promoting technological progress and the creation of job opportunities. However, we feel that the results of those endeavours, despite all our sacrifice, are still not fully satisfactory owing to the adverse impact of the world economic environment. Still, our confidence in the efficacy of international cooperation will remain as strong as ever.
Five years ago developing countries felt encouraged when the multilateral trade negotiations were launched in Punta del Este with the adoption of the ministerial declaration the Uruguay Round. Indeed, we expected the Round to contribute positively towards putting an end to protectionist tendencies and allowing developing countries to play a more effective role in world trade in a way that would respond to their present and future development needs. We continue to hope that the trade negotiations will lead to concrete, equitable and useful results for both developed and developing countries, for we believe that the promotion of multilateral cooperation and reassurance of economic partners throughout the world with regard to the soundness of world trade are essential and urgent tasks that must be performed if we are to ensure a stable and larger flow of world trade.
The forthcoming eighth meeting of the United Nations Conference on Trade and Development (UNCTAD) could, we believe, contribute to attaining some of our common goals, given the necessary political will. Indeed, UNCTAD offers a suitable framework for strengthening world trade in a way that would improve its effectiveness and make it more equitable by allowing developing countries to play a greater role in the decision-making process and to enhance their involvement in world trade. We believe that the restructuring trends we can now observe in Eastern and Central Europe promise the dawning of a new era of cooperation between East and West and, at the same time, between North and South.
The current profound world changes that are taking place on the political, economic and technological levels demand the adoption of a new outlook and an approach based on a comprehensive treatment of various world problems. We must adopt a dialogue based on solidarity and mutual respect as our common rule. That in turn means that all countries must be given equal opportunities, without discrimination or exclusivity.
President Zine El Abidine Ben Ali has called from this very rostrum for the adoption of a pact for peace and development in the world, one that would give concrete form to the principle of effective solidarity between developing and developed countries. While reiterating that proposal, we reaffirm our belief that the United Nations, as the most appropriate forum for dialogue and consultations on the international level, is the best setting for the consideration of this issue.
Tunisia, which looks forward to the attainment of that far-reaching objective, continues for its part, and in the framework of Its own geographic environment, to work towards that goal. It is in this context that we seek the adoption of a programme of cooperation and understanding in the Mediterranean basin on the basis of what we call "co-development". In our view, this is the best way to promote progress and security on both shores of the Mediterranean and the means of narrowing the economic and technological gaps that exist between the Mediterranean countries through the adoption of a resolute policy involving problem-identification and the finding of the means capable of dealing with such problems collectively. We believe that this formula, which can be adopted in other parts of the world as well, cannot be put into effect unless it is accompanied by a number of parallel measures that, in our view, should focus on three basic issues, namely, indebtedness, emigration and environment.
The debt problem which obstructs development, has been seriously aggravated as a result of the deviation of the flow of external resources. I would emphasise here the danger inherent in these factors for the political and social stability of developing countries. We call upon the international community to give serious consideration to the Craxi report, which contains proposals that, we believe, properly express the concerns of our countries in this respect. We would certainly be gratified if such proposals were to be accepted and implemented. If that were to be done, the international community will have removed a serious obstacle that obstructs the developing countries' efforts to resume their development and progress.
This session is also called upon to assess the implementation of resolution 214/45, pertaining to the issue of debt and development. In this connection, it would be appropriate for us to examine all ways and means of avoiding the exclusion of any group of developing countries from the benefits of debt relief measures, especially the medium-income group of countries. In this regard, allow me to express again my sincere hope that all our partners will find it possible to give effect to the idea of recycling developing countries' debts into certain agreed development projects. This is an idea that has already begun to be implemented.
Our Organisation and its specialized agencies have time and again stressed man's right to live in a proper environment free from any kind of pollution. This leads Tunisia to give particular importance to environment protection and preservation at both the national and the regional levels. We believe that this is an issue that must be given special priority in any serious vision of the new world order. We do hope that the forthcoming United Nations Conference on Environment and Development in 1992 in Brazil will be successful in formulating a plan which the world must put into effect to protect future generations from the dangers of tampering with the delicate natural balances and over-utilization of our finite resources.
We are today at the threshold of a new world order whose shape and objectives we must all help define. Tunisia hopes to bring its contribution, through its continuous efforts to consolidate world peace and international cooperation and through its modest inputs in the search for solutions to current problems. Let me emphasise once again that development, security and peace are dependent on dialogue and consultation at the international level. This will require from all of us strict adherence to the United Nations Charter and wholehearted commitment to its goals and objectives. What is at stake today is the very future of mankind. That future can be ensured only through real solidarity.
This conviction leads Tunisia to nurture the hope that the United Nations will focus most firmly on development problems, thus allowing all nations to join efforts for the common purpose of achieving everlasting peace and security for all, these being the basis for any human progress.
I thank you for your kind attention, and I present to you again my greetings and those of my country, Tunisia.
